DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 18 are pending in the application.

Response to Arguments
Applicant’s arguments, filed 12/22/2021, with respect to the rejection(s) of claim(s) 1 and 18 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Blomme et. al. and Achen et al.. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-6, 10-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Achen et al. U.S. Patent No. 8,909,436 (“Achen”) in view of Blomme et al. US Pub. No. 2013/0112122 (“Blomme”).
Regarding claim 1, Achen teaches an agricultural planter [see fig. 7 or 9], comprising:
a planter row unit [Fig. 1 or 20 of fig. 2 or 9] having a furrow opener for creating a furrow in which seeds are deposited;
(15)    In the illustrated exemplary embodiment, the planter 24 may include a plurality of similarly configured planter row units 20, each of which is capable of planting seeds in the soil. For simplicity, only one planter row unit 20 will be illustrated and described herein. However, it should be understood that a planter 24 is capable of having any number of row units 20 and the numerous row units 20 may be similarly configured and have similar functionality to the illustrated and described exemplary planter row unit 20. 

(16)    During planting, the furrow depth cut by the row unit 20 may be adjusted from time to time for a variety of reasons including, but not limited to, soil conditions, row unit performance, type of seed, moisture content of soil, soil compaction, opener blade wear, soil type, etc. An exemplary remote cutting depth adjustment system 28 (see FIG. 7) is provided for remotely adjusting the cutting depth of the row unit 20. Such remote adjustment of the row unit cutting depth may be performed from a cab of a tractor (described in greater detail below). 

a sensor [Sensor 264 or 268 of Fig. 7 or 9] carried by the agricultural planter [Planter 24] for measuring at least one soil property, said sensor comprising at least one of an a soil moisture measurement device for collecting soil moisture data; and a soil temperature measurement device for collecting soil temperature data;
(claim 16 of Achen) A row unit adjustment system for use with an agricultural planter for planting seeds, the agricultural planter including a row unit including a frame and a furrow opener coupled to the frame and adapted to cut a furrow including a depth, the row unit adjustment system comprising: an actuator coupled to the row unit and adapted to adjust the depth of the furrow; a solid state sensor adapted to sense a characteristic associated with planting seeds and generate a signal associated with the sensed characteristic; and a processing unit in communication with the sensor and the actuator, and wherein the processing unit is adapted to receive the signal associated with the sensed characteristic and communicate with the actuator to adjust the depth of the furrow based on the signal; wherein the characteristic of the soil is one of soil temperature, moisture content soil, furrow depth, and soil type.

(30)    Row Unit #1 includes actuator 60 described above and illustrated in FIGS. 2-6. The actuator 60 is coupled to the handle 64 of the depth-adjusting lever mechanism 56 and is capable of moving the depth-adjusting lever mechanism 56 to control the cutting depth of the blades 40 and the depth of the furrow. Row Unit #1 may include one or more sensors 264, 268 to identify the cutting depth of the blades 40 and the depth of the furrow. The cutting depth and furrow depth may be determined in a variety of manners using a variety of different types of sensors, which may sense a variety of different parameters or characteristics. For example, in the illustrated exemplary embodiment, each row unit 20 may include a first sensor 264 for sensing a position of the handle 64 and a second sensor 268 for sensing a furrow depth. It should be understood that each row unit 20 may include only one of these sensors, may include more than these two sensors for sensing additional parameters, or may include any combination of sensors for sensing any relevant parameters that ultimately contribute to determining the cutting depth of the blades 40 and the furrow depth. For example, in some exemplary embodiments, the row unit may include three sensors, a first sensor to sense a position of the handle, a second sensor to sense a furrow depth, and a third sensor to sense soil moisture. 

means [Processing Unit 248 + 60 of fig. 7 or 9] for controlling a soil penetration depth of said furrow opener to control planting depth based on said at least one soil property measured by said sensor; 
wherein said means for controlling said soil penetration depth of said furrow opener comprises an automatic adjustment means [Actuator 60] for adjusting said soil penetration depth of said furrow opener in real time based on said at least one soil property measured by said sensor.
(28) The illustrated exemplary remote cutting depth adjustment system 28 includes a tractor 232 and an agricultural device 24 such as, for example, a planter coupled to and pulled by the tractor 232. The tractor 232 includes a control system 236 and an electrical power source 240 for powering the control system 236. The control system 236 includes a user interface 244, a processing unit 248, and memory 252. In some exemplary embodiments, the user interface 244 may have touch-screen capabilities 256, thereby providing the user with an output display for viewing information and a manner of inputting information via a touch-screen keyboard, buttons, or other touch-screen controls and capabilities. In other exemplary embodiments, the user interface 244 may only be an output device to display information and the control system 236 may include a mechanical control panel 260 including a variety of mechanical switches, buttons, The processing unit 248 performs the necessary processing to achieve the desired functionality of the remote cutting depth adjustment system 28 and communicates with the input devices, output devices, memory, and the agricultural device as necessary to achieve such desired functionality.


    PNG
    media_image1.png
    735
    613
    media_image1.png
    Greyscale


(33) The sensors 264, 268 generate a signal associated with the sensed parameter and the processing unit 248 communicates with the sensors 264, 268 to receive the signal. The processing unit 248 utilizes signal and the information included therein received by the sensors 264, 268 and displays desired information on the user interface 244 for a user to view. In some The one or more sensors 264, 268 monitor their respective parameters as the actuator 60 adjusts the cutting depth, generate signals based on the sensed parameters, communicate the signals associated with the sensed parameters to the processing unit 248, and the processing unit 248 drives the actuator 60 until the one or more sensors 264, 268 sense and communicate the appropriate parameter corresponding to the desired cutting depth of the blades 40. The processing unit 248 deactivates the actuator 60 when the appropriate cutting depth has been achieved. Deactivation of the actuator 60 maintains the actuator 60 in place, thereby securing the row unit 20 at the desired cutting depth. 

(37) The remote cutting depth adjustment system 28 may be either an open loop system or a closed loop system. In an open loop system, the cutting depth adjustment system 28 utilizes one or more sensors 264, 268 to sense one or more parameters, the processing unit receives the sensed parameter(s) and displays or otherwise outputs information to the user via a user interface 244, and the user is capable of making a desired adjustment to the cutting depth using input devices such as, for example, a touch-screen user interface 256 or mechanical control panel 260. In a closed loop system, the cutting depth adjustment system 28 utilizes one or more sensors 264, 268 to continuously sense one or more parameters in real-time, and the processing unit 248 receives the sensed parameter(s), displays or otherwise outputs information to the user via a user interface 244, determines if the sensed parameter(s) correspond(s) with a desired cutting depth, and communicates with the necessary components of the system 28 to adjust the cutting depth if the sensed parameter(s) does (do) not correlate to the desired cutting depth. Such a desired cutting depth may be input into the system by a user, may be based on historical data, may be determined based on parameters sensed by sensors, etc. 

(claim 16 of Achen). A row unit adjustment system for use with an agricultural planter for planting seeds, the agricultural planter including a row unit including a frame and a furrow opener coupled to the frame and adapted to cut a furrow including a depth, the row unit adjustment system comprising: an actuator coupled to the row unit and adapted to adjust the depth of the furrow; a solid state sensor adapted to sense a characteristic associated with planting seeds and generate a signal associated with the sensed characteristic; and a processing unit in communication with the sensor and the actuator, and wherein the processing unit is adapted to receive the signal associated with the sensed characteristic and communicate with the actuator to adjust the depth of the furrow based on the signal; wherein the characteristic of the soil is one of soil temperature, moisture content soil, furrow depth, and soil type. 

wherein the processing unit determines whether the depth of the furrow requires adjusting based on the signal and subsequently communicates with the actuator to adjust the depth of the furrow if the processing unit determines adjustment is necessary.

(Claim 19 of Achen). A method of adjusting a depth of a furrow opened by a row unit of an agricultural planter, the row unit including a frame and a furrow opener coupled to the frame, the method comprising: sensing a characteristic associated with seed planting with a solid state sensor; generating a signal associated with the characteristic with the sensor, wherein the characteristic of the soil is one of soil temperature, moisture content of soil, furrow depth, and soil type; communicating the signal to a processing unit; and adjusting a depth of a furrow opened by a row unit based on the signal received by the processing unit.

Achen does not expressly teach said sensor comprising at least one of an optical module for collecting soil reflectance data, a soil electrical conductivity measurement device for collecting soil electrical conductivity data.
Blomme teaches another agricultural planter, comprising a planter row unit [see fig. 2] having a furrow opener for creating a furrow in which seeds are deposited;
[0025] With continued reference to FIG. 1, the exemplary system 20 includes a tractor 24 and an agricultural device 28 used for the planting process. The agricultural device 28 may be a wide variety of different agricultural devices used for the planting process and all of such planting devices are intended to be within the spirit and scope of the present invention. In the illustrated exemplary embodiment, the agricultural device is a planter 28 including a plurality of row units 32, each of which is capable of opening the soil by creating a furrow 36 (see FIGS. 2 and 3), planting seeds 40 (see FIG. 2) in the furrow 36, and covering the planted seeds 40 with soil by closing the furrow 36. 

[0026] The tractor 24 couples to the planter 28 and is adapted to pull the planter 28 through a field to plant a crop. In the illustrated exemplary embodiment, the tractor 24 includes a processing unit 44, a user interface 48, memory 52, a pneumatic source 56, an electrical power source 60, and a global positioning system (GPS) 64. The tractor 24 is capable of including other mechanical and electrical components and all of such components are intended to be within the intended spirit and scope of the present invention.

means [processing 44] for controlling a soil penetration depth of said furrow opener to control planting depth based on said at least one soil property measured by said sensor;
[0023] Soil and seed characteristics are important when planting a crop and may have a direct impact on the efficiency of the planting process and ultimately on the crop yield. Some of such soil characteristics include, but are not limited to, soil temperature, soil moisture, soil type, soil nutrients, etc. Soil temperature directly impacts germination of the seeds planted in the soil. If the soil temperature is not at a sufficient level, the seeds will not germinate. In addition, the soil must be at an appropriate temperature for a sufficient period of time in order for the seeds to germinate. Regarding soil moisture, seeds need to be enveloped within soil having an adequate moisture content in order for germination to occur. Soil moisture content may vary at different soil depths and placement of the seeds into optimum soil moisture conditions will promote optimum and uniform growth of the plants resulting from the seeds and ultimately maximize crop yield.

[0044] In some exemplary embodiments, the system 20 is capable of determining the moisture content of the soil. It may be desirable to know the moisture content of the soil at the time of planting in order to ensure planting of the seeds 40 at a depth having optimum soil moisture content (or at least the best available soil moisture content), which will maximize crop yield. In such exemplary embodiments, the sensor 76 may be any type of sensor capable of sensing the required characteristics used to determine the moisture content of the soil. In one exemplary embodiment, a temperature sensor may be used to sense the temperature of the soil and the processing unit 44 may apply necessary algorithms to convert the soil temperature reading to moisture content of the soil. Exemplary temperature sensors may include, but are not limited to, infrared sensors, laser sensors, infrared imaging devices, etc. Alternative types of sensors may be used to determine the moisture content of the soil such as, for example, contact thermocouple thermometers, electrical conductivity sensors, etc. It may be desirable to associate the soil moisture content readings with a GPS position so moisture effects on crop yield may be analyzed following harvest to aid in planting decisions for the following seasons. 

[0053] With reference to FIG. 5, another exemplary operation of the system 20 will be described. In this exemplary operation, each row unit 32 includes multiple sensors 76, with one sensor 76' directed toward a top, uncut surface of the soil and a second sensor 76'' directed toward a bottom of the cut furrow. The first sensor 76' senses a temperature of the surface of the soil and the second sensor 76'' senses a temperature at the bottom of the furrow. The processing unit 44 receives these temperatures and determines if a temperature differential exists between the surface of the soil and the bottom of the furrow. The processing unit 44 may use this temperature differential to determine the moisture of the soil and system operation may be adjusted (e.g., adjust cutting depth) based on this determination. 

[0054] It should be understood that the system 20 may include sensors 76 in locations other than on the row units 32. For example, one or more sensors may be coupled to the planter 28 and one or more sensors may be coupled to the tractor 24. In addition, the system 20 may include sensors 76 on the row units and include one or more sensors on the planter 28 and/or the tractor 24. In one exemplary embodiment, one sensor 76 may be coupled to each row unit 32 and one sensor may be coupled to the planter 28 or the tractor 24. The sensors 76 coupled to the row units 32 may be directed downward toward the bottom of the furrow to sense a furrow temperature and the sensor coupled to the planter 28 or tractor 24 may be directed toward a surface of the uncut soil to sense a soil surface temperature. The processing unit 44 receives the temperature readings from the sensors, determines a temperature differential (if one exists), and determines soil moistures at each row unit 32. Operation of the system 20 may be adjusted based on the soil moistures.

Specifically, Blomme teaches a sensor [Sensor 76 of fig. 1] carried by the agricultural planter [Planter 28] for measuring at least one soil property, said sensor comprising at least one of an optical module for collecting soil reflectance data, a soil electrical conductivity measurement device for collecting soil electrical conductivity data, a soil moisture measurement device for collecting soil moisture data, and a soil temperature measurement device for collecting soil temperature data; and
[0042] In some exemplary embodiments, the system 20 is capable of determining the temperature of the soil. In such exemplary embodiments, the sensor 76 may be any type of sensor capable of sensing the temperature of the soil. Exemplary temperature sensors may include, but are not limited to, infrared sensors, laser sensors, thermal imagers, etc. It may be desirable to know the temperature of the soil at the time of planting in order to ensure the soil temperature is at the appropriate level to facilitate germination of the seeds 40. It may also be desirable to associate the soil temperature readings with a GPS position so temperature effects on crop yield may be analyzed following harvest to aid in planting decisions for the following seasons. 

[0044] In some exemplary embodiments, the system 20 is capable of determining the moisture content of the soil. It may be desirable to know the moisture content of the soil at the time of planting in order to ensure planting of the seeds 40 at a depth having optimum soil moisture content (or at least the best available soil moisture content), which will maximize crop yield. In such exemplary embodiments, the sensor 76 may be any type of sensor capable of sensing the required characteristics used to determine the moisture content of the soil. In one exemplary embodiment, a temperature sensor may be used to sense the temperature of the soil and the processing unit 44 may apply necessary algorithms to convert the soil temperature reading to moisture content of the soil. Exemplary temperature sensors may include, but are not limited to, infrared sensors, laser sensors, infrared imaging devices, etc. Alternative types of sensors may be used to determine the moisture content of the soil such as, for example, contact thermocouple thermometers, electrical conductivity sensors, etc. It may be desirable to associate the soil moisture content readings with a GPS position so moisture effects on crop yield may be analyzed following harvest to aid in planting decisions for the following seasons.

[0046] In some exemplary embodiments, the system 20 is capable of determining the presence and location of seeds 40 in the furrow 36. It may be desirable to determine the presence and location of the seeds 40 in the furrow 36 at the time of planting in order to ensure proper spacing Exemplary temperature sensors may include, but are not limited to, infrared sensors, laser sensors, thermal imaging devices, etc. Alternative types of sensors may be used to determine the presence and location of seeds 40 within a furrow 36 such as, for example, visible wavelength imaging sensors, ultrasonic sensors, capacitive sensors, photoelectric sensors, luminescence sensors, contrast sensors, video cameras, color sensors (identify a difference in color between the soil and the seed), laser distance sensors (measures distance to bottom of furrow and measured distance changes when a seed moves under the sensor), etc. It may be desirable to associate the location of each seed 40 with a GPS position so seed performance may be analyzed following harvest to aid in planting decisions for the following seasons. 

At the time of the invention was filed, it would have been obvious to one of ordinary skill in the art to have combine the teachings of the cited reference since they both directed to the an agricultural planter comprising means for controlling a soil penetration depth of said furrow opener to control planting depth based on the property measured by sensors.  Blomme teachings of sensor comprising at least one of an optical module for collecting soil reflectance data, a soil electrical conductivity measurement device for collecting soil electrical conductivity data would enable the planter of Achen to sense a variety of soil characteristics.  Thus help improve crop yield since soil characteristics may have a direct impact on the efficiency of the planting process as suggested by Blomme in Para. 0023.
Regarding claim 2, Blomme teaches said sensor is an optical module for collecting soil reflectance data [par. 0042 - infrared sensors, laser sensors, thermal imagers, etc.].
Regarding claim 3, Blomme dteaches wherein said sensor is a soil electrical conductivity measurement device, and wherein said at least one soil property comprises soil electrical par. 0044 - sensors may be used to determine the moisture content of the soil such as, for example, contact thermocouple thermometers, electrical conductivity sensors, etc.].
Regarding claim 4, Blomme [Par. 0044] or [Achen in Par. (30)] teaches said sensor is a soil moisture measurement device, and wherein said at least one soil property comprises soil moisture [par. 0044].
Regarding claim 5, Blomme teaches said sensor is a soil temperature measurement device, and wherein said at least one soil property comprises soil temperature [par. 0046].
Regarding claim 6, Achen in view of Blomme teaches said sensor comprises a soil moisture measurement device and a soil temperature measurement device for measuring soil moisture and soil temperature, respectively. [par. 0024 of Blomme - For example, the system 20 may determine and analyze soil temperature and soil moisture.  It should be understood that the system 20 is capable of determining and analyzing any number and any combination of soil and seed characteristics and still be within the intended spirit and scope of the present invention; par. 0029 - the sensors 76 are capable of sensing a wide variety of soil and seed characteristics such as, for example, soil temperature, soil moisture, seed presence, seed temperature, etc.], and wherein said automatic adjustment means for adjusting said soil penetration depth of said furrow opener in real time planting depth based on soil moisture [see discussion in claim 1].  
Achen/Blomme does not expressly teach said automatic adjustment means for adjusting said soil penetration depth of said furrow opener in real time uses an algorithm that determines optimum planting depth based on soil moisture and soil temperature.  
However, Blomme further teaches soil and seed characteristics are important when planting a crop and may have a direct impact on the efficiency of the planting process and ultimately on the crop yield.  Some of such soil characteristics include, but are not limited to, soil Soil temperature directly impacts germination of the seeds planted in the soil.  If the soil temperature is not at a sufficient level, the seeds will not germinate.  In addition, the soil must be at an appropriate temperature for a sufficient period of time in order for the seeds to germinate.  Regarding soil moisture, seeds need to be enveloped within soil having an adequate moisture content in order for germination to occur.  Soil moisture content may vary at different soil depths and placement of the seeds into optimum soil moisture conditions will promote optimum and uniform growth of the plants resulting from the seeds and ultimately maximize crop yield.  It is well known that  for optimum seed germination, seed must be placed at the proper soil depth in the furrow, where the seed will receive the correct moisture and temperature.  Therefore, it would have been obvious to one of ordinary skill in the art that the planter of Achen/Blomme is configured to adjust said soil penetration depth of said furrow opener in real time uses an algorithm that determines optimum planting depth based on soil moisture such that it would result in optimum seed germination and ultimately maximized crop yield.
Regarding claim 10, Achen teaches an agricultural planter, comprising:
a planter row unit having a furrow opener for creating a furrow in which seeds are deposited as the planter row unit travels in a forward direction of travel [see fig. 1 and 7]; 
a sensor carried by the agricultural planter [24] for measuring at least one soil property, said sensor comprising at least one of a soil moisture measurement device for collecting soil moisture data, and a soil temperature measurement device for collecting soil temperature data [Sensors of fig. 7]; and 
248 + 60] arranged to automatically vary a depth of soil penetration of said furrow opener to adjust planting depth in real time based on said at least one soil property measured by said sensor [see discussion claim 1].
Achen does not teach an optical module for collecting soil reflectance data, a soil electrical conductivity measurement device for collecting soil electrical conductivity data.
Blomme teaches another agricultural planter, comprising a planter row unit [see fig. 1 and 2] having a furrow opener for creating a furrow in which seeds are deposited and controller [44] for controlling a soil penetration depth of said furrow opener to control planting depth based on said at least one soil property measured by said sensor.  Specifically, Blomme teaches an optical module for collecting soil reflectance data, a soil electrical conductivity measurement device for collecting soil electrical conductivity data [see further discussion in claim 1].
Regarding claim 13, Blomme teaches said sensor is an optical module for collecting soil reflectance data [par. 0042].
Regarding claim 14, Blomme teaches said sensor is a soil electrical conductivity measurement device, and wherein said at least one soil property comprises soil electrical conductivity [par. 0044].
Regarding claim 15, Blomme [par. 0044] and Achen [par. (30)] both teach said sensor is a soil moisture measurement device, and wherein said at least one soil property comprises soil moisture [par. 0044].
Regarding claim 16, Blomme discloses said sensor is a soil temperature measurement device, and wherein said at least one soil property comprises soil temperature [par. 0046].
Regarding claim 17, see discussion in claim 6.
Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Achen/Blomme as applied to claim 1 above, and further in view of Melberg et al. US Pub. No. 2013/0206080 (“Melberg”).
Regarding claim 7, Blomme teaches the first sensor senses a temperature of the surface of the soil and the second sensor senses a temperature at the bottom of the furrow.  Blomme does not teach means for adjusting a depth of operation of said sensor on-the-go for measuring said at least one soil property at various depths in the soil.
Melberg teaches several sensors for measuring changes in water property that are positioned at different depths.  Specifically, Melberg teaches means for adjusting a depth of operation of said one sensor for measuring at least one property at various depths in the water [par. 0127 - sensors could be positioned at several depths, or it could be possible to have sensors that could be adjustable in height in order to adapt the measurements to the area; see further claim 6 of Melberg].
At the time of the invention was made, it would have been obvious to one of ordinary skill in the art to have modified to the two sensor on-the-go for measuring said at least one soil property at various depths in the soil of Achen/Blomme with the means for adjusting a depth of operation of said one sensor for measuring at least one property at various depths of Melberg.  The motivation for doing so would has been to reduce the number of sensors.  Thus, reduce cost.

Claim(s) 9, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Achen/Blomme as applied to claim 1 or 10 above, and further in view of Rooney et al. US Pub. No. 2006/0158652 (“Rooney”).

Rooney teaches another system for measuring multiple soil properties.  Specifically, Rooney teaches a sensor comprises a sensor module assembly comprising an optical module for collecting soil reflectance data, a soil electrical conductivity measurement device for collecting soil electrical conductivity, a soil moisture measurement device for measuring soil moisture, and a soil temperature measurement device for measuring soil temperature.
[0040] Referring to FIG. 7, a color sensor plow 100 measures soil color properties while traveling horizontally through soil 110 along a force axis 102. A window 38 is mounted in an opening in the body 104 of the plow. Preferably, the window 38 is positioned on a plow blade 106 so as to be in substantially continuous contact with the soil 110 without receiving direct impact load of the soil 110 while plowing.

[0041] The color sensor described above may also be combined in a single probe with other sensors, such as those responsive to soil density, texture, moisture, resistivity, temperature or imagery. The output from the various sensors is preferably correlated to depth or field position (such as with a depth gage and/or a global positioning system) so as to enable the association of sensor output with vertical and/or lateral position in the soil. The color sensor can also be deployed in a probe driven into the soil to shallow depths by hand. In addition to pushing the probe into the soil, it is also conceivable that a device containing the color sensor can be hammered into the subsurface or dragged at a given depth horizontally across a field. 

At the time of the invention was made, it would have been obvious to one of ordinary skill in the art to have combined the teaches of the cited references since they all are directed to the system for measuring multiple soil properties.  Rooney teaches a sensor comprises a sensor 
Regarding claim 18, see discussion in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115